FILED
                           NOT FOR PUBLICATION                              JUN 15 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DARRELL JAMES TITTLE, Jr.,                       No. 08-56492

              Petitioner - Appellant,            D.C. No. 3:07-cv-00641-DMS-
                                                 NLS
  v.

JAMES E. TILTON, Secretary of the                MEMORANDUM *
Department of Corrections and
Rehabilitation,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted June 11, 2010 **
                               Pasadena, California

Before: GOODWIN and RAWLINSON, Circuit Judges, and BENNETT, District
Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Mark W. Bennett, District Judge for the Northern
District of Iowa, sitting by designation.
      Darrell James Tittle, Jr., appeals the denial of his petition for writ of habeas

corpus. For his participation in a gang altercation that resulted in a shooting death,

a jury in California convicted Tittle of voluntary manslaughter. Tittle, who did not

shoot the victim but was convicted under a theory of aiding and abetting, contends

that there is insufficient evidence to sustain his conviction. Because Tittle’s

petition is subject to the Anti-Terrorism and Effective Death Penalty Act of 1996,

claims that a state court has denied on the merits may not result in federal habeas

relief unless the state court’s ruling (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” or (2) was “based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceedings.” 28 U.S.C. § 2254(d). We affirm.

      The evidence is sufficient to sustain Tittle’s conviction. In reviewing claims

of insufficient evidence, “the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319 (1979). Here, the jury heard evidence that

Tittle and other gang members traveled to Mission Bay Park dressed in full gang

colors with knowledge that they would likely meet their rival gang [ER 8, 18], that


                                           2
Tittle instigated the altercation by throwing a soda can at a rival gang member [ER

4, 19, 1004-05], that the two gangs had a violent history [ER 8, 1156], and that

some members of each gang were usually armed when they confronted each other

[ER 19, 1158]. From that evidence, a rational trier of fact could have found Tittle

guilty under a theory of aiding and abetting either because he intended the shooting

to occur and is therefore liable as a principal, or because he intended to commit

breach of the peace, assault, or battery and the shooting was a natural and probable

consequence of those offenses. See People v. Mendoza, 77 Cal. Rptr. 2d 428, 432-

33 (Cal. 1998). The California Court of Appeal’s decision upholding Tittle’s

conviction therefore was neither contrary to nor involved an unreasonable

application of clearly established federal law.

      AFFIRMED.




                                           3